ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                         )
                                      )
Al Barih for General Contracting Ltd. )               ASBCA Nos. 57148, 57149, 57599
                                      )
Under Contract No. W91GDW-07-D-2012 )

APPEARANCE FOR THE APPELLANT:                         Mr. Naseer A. Abdul-Ameer
                                                       President/CEO

APPEARANCES FOR THE GOVERNMENT:                       Raymond M. Saunders, Esq.
                                                       Army Chief Trial Attorney
                                                      CPT Tyler L. Davidson, JA
                                                       Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE PAUL
             ON APPELLANT'S MOTION FOR RECONSIDERATION

        On 7 July 2014, the Board dismissed Al Barih for General Contracting Ltd.'s
(Al Barih's) appeals for failure to prosecute pursuant to Board Rule 31, now revised as
Rule 17. Al Barihfor General Contracting Ltd., ASBCA Nos. 57148, 57149, 57599,
14-1 BCA ~ 3 5,661. Familiarity with that decision is presumed. We noted that
Al Barih's appeals had been on the Board's docket for several years, that it had
engaged a series of attorneys who later withdrew their representation, and that it
had failed to comply with a series of Board orders. Accordingly, the Board ordered
Al Barih to show cause why its appeals should not be dismissed with prejudice for
failure to prosecute. In its response, appellant failed to resolve the issues raised by the
Board. Rather, it pointed to financial distress as the underlying cause for its failures.
Rejecting Al Barih's contentions, the Board held:

                Many contractors are represented pro se before this Board.
                They routinely respond to discovery requests and file
                briefing materials. Considering the extended period of
                time these appeals have been on the Board's docket, Al
                Barih's alleged financial condition does not excuse its
                failure to prosecute these appeals.

14-1BCA~35,661at174,568.


        Al Barih filed a timely motion for reconsideration dated 9 August 2014. It
stated that it was trying to raise funds to secure new counsel and that it would suffer a
significant financial loss if our decision was affirmed (mot. at 1-2). On 26 August
2014, the government responded to appellant's motion. It accurately set forth the legal
standard governing motions for reconsideration in these terms:

              In determining whether a party has met this standard, the
              Board will consider newly discovered evidence, mistakes
              in the Board's fact-finding, and errors oflaw. [Citations
              omitted]

(Gov't opp'n at 1-2) The government argued that appellant had failed to meet these criteria
(id. at 1-3). On 25 September 2014, Al Barih filed a reply brief in which it merely
summarized its earlier contentions (app. reply br. at 1-2).

        Al Barih has failed to meet the standards for granting motions for reconsideration.
It has neither presented any newly discovered evidence nor pointed to any factual or legal
errors in our decision.

                                      CONCLUSION

       We have reconsidered our decision and affirm it.

      Dated: 5 November 2014



                                                 MICHAEL T. PAUL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

I concur                                         I concur




Administrative
                                               ~~#
                                                 Administrative Judge
Chairman                                         Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals




                                           2
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 57148, 57149, 57599,
Appeals of Al Barih for General Contracting Ltd., rendered in conformance with the
Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                           3